BULLOCK, J.,
Before us is a motion for judgment on the pleadings. Plaintiff employe has alleged breach of a one-year employment contract and claims about $14,000 lost salary as a result thereof. Defendant-employer contends that pursuant to the contract, he had a right to discharge plaintiff at will if he became dissatisfied with plaintiffs performance and that he in fact did become so dissatisfied. We concur with defendant’s position.
Paragraph 1 of the agreement attached to the complaint, after providing that the terms of the agreement is a period of one year, further provides: “Notwithstanding the above, either party may terminate this agreement at any time under the provision of Section VI hereof.”
Section VI of the agreement provides in fact as follows: “The employer, by giving written notice to the Employee may immediately discharge the Employee if the services of the Employee become unsatisfactory at the Employer.”
By letter dated April 2, 1979, pleaded by defendant in its answer and the delivery of which was admitted by plaintiff, defendant specifically discharged plaintiff with specific reference to section VI of the employment agreement “for unsatisfactory growth in your area.”
We do not believe that it is the court’s responsibility to look behind defendant’s dissatisfaction in view of the specific wording of the employment agreement.
ORDER
And now, September 12, 1979, defendant’s motion for judgment on the pleadings is granted and the complaint in assumpsit herein is dismissed.